Citation Nr: 1536178	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-31 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 20 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman
INTRODUCTION

The appellant is a Veteran who served on active duty with the Coast Guard from September 1954 to September 1956, and apparently had prior other unverified active duty service.  These matters are before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hearing loss and tinnitus and increased the rating for the left knee disability to 20 percent, effective December 9, 2011.  In June 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In August 2014, the Board remanded the matters for additional development.  

[A July 2015 rating decision awarded the Veteran service connection for bilateral hearing loss.  Accordingly, that issue is no longer before the Board.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matter of the rating for the left knee disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus is causally related to his service-connected bilateral hearing loss.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Because this decision grants the benefit sought with respect to the issue addressed on the merits discussion of the impact of the Veterans Claims Assistance Act of 2000 on the matter is not necessary.  Likewise, whether or not the Veteran received adequate notice regarding this matter at the videoconference hearing before the undersigned is now moot.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Legal Criteria, Factual Background, and Analysis

The Veteran contends that he is entitled to service connection for tinnitus as due to noise trauma he sustained on active duty.  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §  3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a  current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already  service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

At the outset, it is noteworthy that on July 2015 VA audiological examination it was noted that the Veteran did not report recurrent tinnitus.  However, he has consistently reported such disability throughout the pendency of his appeal, suggesting that he has (has had) ringing of the ears, which while perhaps not constant, has persisted.  An earlier VA examination report and postservice treatment records document his complaints of tinnitus; tinnitus is a disability capable of lay observation (See Charles v. Principi, 16 Vet. App. 370, 374 (2002)), and generally incapable of objective confirmation.  

The Veteran has been awarded service-connection for bilateral hearing loss.  On April 2012 VA examination, the examiner opined that the Veteran's tinnitus is "as likely as not a symptom associated with [his] hearing loss."  The Board finds no reason to question the expertise of the VA audiologist or the opinion offered; it was provided based on interview of the Veteran, physical examination, and review of his record.

Accordingly, the Board concludes that the evidence reasonably supports a finding that the Veteran's tinnitus is etiologically related to his service-connected bilateral hearing loss, and that secondary service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  


ORDER

Secondary service connection for tinnitus is granted.


REMAND

In November 2014, the Veteran submitted an authorization for VA to secure private treatment records from Dr. J.D; he indicated that he has received treatment from this physician from 1986 to the present.  Dr. J.D. has submitted some treatment records; however, only records from 2012 to 2014 have been received.  In a claim for increase all records of treatment for the disability at issue during the evaluation period are pertinent evidence which must be secured.  July 2012 and June 2014 statements from Dr. J.D. indicate that he has been treating the Veteran for his left knee; together with the Veteran's report that Dr. J.D. has treated him since 1986 they suggest that there are outstanding pertinent private treatment records, which must be sought.   .

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record complete copies of all outstanding (and updated to the present) clinical records of evaluations and treatment the Veteran has received for his left knee disability during the pendency of his instant claim for increase.  He must assist in this matter by identifying all providers and submitting releases for VA to secure complete treatment from all private providers, to specifically complete records from Dr. J.D.  If any records identified are unavailable if should be so noted in the record (along with the reason why they are unavailable), and the Veteran should be so notified.  If a private provider does not submit complete records pursuant to an AOJ request, the Veteran should be so advised, and advised further that ultimately it is his responsibility to ensure that private treatment records are received.  

2.  The AOJ should arrange for any further development suggested by the response to the development sought above (to include re-examination of the Veteran if evidence received suggests worsening of the disability in the interim).  The AOJ should then review the record and readjudicate the claim for increase.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


